As to whether the introduction or rejection of Exhibit H was within the discretion of the trial judge, I make no commitment. I am inclined to think of "discretion of the trial judge" as becoming rather too much of a refuge. But I cannot see that its introduction was prejudicial, it being largely expository of the ideology of a certain group of the working class with touches on the technique of obtaining such objectives.
The State's counsel, having inquired as to whether the defendants were not members of the unemployment council, and counsel for defendants on redirect, fearing perhaps that wrong inferences might be drawn by the jury, sought to elicit information as to the nature of the said council. After obtaining such information from the booklet by reading an excerpt, the subject should have been exhausted unless opposing counsel desired to place excerpts from a booklet in evidence which tended to qualify or further explain the definition of the nature of the unemployment council, if indeed such latter fact was material. But because some one reads a definition or an excerpt out of a book in answer to a question, does not permit the opposite party to introduce the whole book. If a medical expert on the stand should read a definition of a disease from a medical work, it would not permit the other side to introduce the whole volume. The incident furnishes an example of those explorations into collateral or immaterial matters which so often consume time in the trial of a case. By groping in the dark, one may touch something which it is hoped will tend to influence the jury in one's direction. But in this case, I see no prejudicial error in admitting the booklet as a whole.
With the remainder of the opinion, I fully concur. *Page 85